Mr. Justice Dickey : The words of the will surely are not perspicuous, but I incline to the opinion, from the words of the will, that the testator intended to give to his wife a life estate only. I think the third clause was added merely to cover such lands, if any, as might not be found sufficiently described in the second clause, and not with a view of changing the object of that clause. The construction adopted renders nugatory the words, “my heirs,” in the second clause. I think those words were put there for a purpose, and no other purpose is apparent except that they should enjoy the property after her enjoyment thereof should end.